JUDGMENT

PER CURIAM.
Upon consideration of the petition for review, it is
ORDERED AND ADJUDGED that the petition for review be denied. The DEA is not authorized to provide the relief that petitioner seeks, and he must challenge his convictions through a motion to vacate his sentence filed in the sentencing court pursuant to 28 U.S.C. § 2255.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.